DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
The after-final amendment dated 9/9/2021 has been incorporated by reference into the RCE and therefore has been entered and considered for this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Wendy M. Slade on 12/14/2021.
The application has been amended as follows: 
IN THE CLAIMS
In claim 6, line 14, delete “a” between “with” and “said”.

Reasons for Allowance
Claims 1, 3-6, and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: Within the context a method of assembling an imaging probe, the method comprising:
providing an elongate sheath having an inner lumen and a distal opening;
securing a rigid reinforcing member within the elongate sheath such that the rigid reinforcing member contacts an inner surface of the elongate sheath or is embedded within the elongate sheath, and such that the rigid reinforcing member extends longitudinally within said elongate sheath to define a distal reinforcement region of the elongate sheath;
providing a rotatable imaging conduit and an imaging assembly, wherein the imaging assembly is connected to a distal end of the rotatable imaging conduit, and wherein a lateral extent of the imaging assembly is larger than a diameter of the inner lumen of the elongate sheath;
inserting the rotatable imaging conduit through the distal opening of the elongate sheath such that the imaging assembly resides beyond a distal end of the elongate sheath;
providing a distal tip having a distal end and an open proximal end;
positioning the distal tip over the imaging assembly such that a proximal portion of the distal tip contacts and overlaps with the elongate sheath over a distal contact region of the elongate sheath; and
bonding the distal tip to the elongate sheath, wherein the bonding is performed via a local application of heat,
the prior art of record does not teach or reasonably suggest that:
the distal contact region residing within the distal reinforcement region without extending beyond the distal reinforcement region, such that within a full longitudinal extent of the distal contact region, the elongate sheath resides radially between the proximal portion of the distal tip and at least a portion of the rigid reinforcing member; and
the rigid reinforcing member provides structural reinforcement to the elongate sheath and avoids deformation of the elongate sheath during the local application of heat,
as recited in claim 1.

Regarding claim 6: Within the context of an imaging probe comprising:
an elongate sheath having an inner lumen and a distal opening;
a rigid reinforcing member residing within said elongate sheath such that said rigid reinforcing member contacts an inner surface of said elongate sheath or is embedded within said elongate sheath, and such that said rigid reinforcing member extends longitudinally within said elongate sheath to define a distal reinforcement region of said elongate sheath;
a rotatable conduit extending through said inner lumen;
an imaging assembly having a lateral extent exceeding a diameter of the inner lumen of said elongate sheath, wherein said imaging assembly is connected to a distal end of said rotatable conduit such that said imaging assembly resides beyond a distal end of said elongate sheath; and
a distal tip housing said imaging assembly, wherein a proximal portion of said distal tip is bonded to and overlaps with said elongate sheath over a distal contact region of the elongate sheath,
the prior art of record does not teach or reasonably suggest that:
the distal contact region resides within the distal reinforcement region without extending beyond the distal reinforcement region, such that within a full said elongate sheath resides radially between said proximal portion of said distal tip and at least a portion of said rigid reinforcing member; and
said rigid reinforcing member provides structural reinforcement to said elongate sheath and avoids deformation of said elongate sheath when said distal tip is bonded to said elongate sheath via a local application of heat,
as recited in claim 6.

Petroff et al., US 2018/0125372 A1 (hereinafter “Petroff”) teaches an imaging probe pictured below in Fig. 13 which is substantially similar to the probe of claim 6 and the probe constructed by the method of claim 1.

    PNG
    media_image1.png
    808
    1189
    media_image1.png
    Greyscale

However, Petroff does not teach or reasonably suggest that the distal contact region resides within the distal reinforcement region without extending beyond the distal reinforcement region, such that within a full longitudinal extent of the distal contact region, said elongate sheath resides radially between said proximal portion of said distal tip and at least a portion of said rigid reinforcing member as recited in claims. Rather, the distal contact region appears to extend beyond the distal reinforcement region. Further, the elongate sheath resides radially between said proximal portion of said distal 
Further, in view of the aforementioned deficiency, the ordinarily skilled artisan would have recognized that deformation of said elongate sheath (particularly in the portion of the distal contact region that extends beyond the distal reinforcement region) would not/may not necessarily be avoided when said distal tip is bonded to said elongate sheath via a local application of heat.
The following references are additionally cited but are not any more relevant than the prior art already discussed and of record:
Potter, US 2009/0163915 A1
Shimizu et al., US 2017/0113018 A1
Tanioka et al., US 2008/0188832 A1
Atanasoska et al., US 2006/0182907 A1

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793